Case 4:19-cv-00721-SDJ-CAN Document 87 Filed 12/22/20 Page 1 of 1 PageID #: 755




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  JAMES JACKSON                            §
                                           §
  v.                                       §   CIVIL CASE NO. 4:19-CV-721
                                           §
  ROBERT L WILKIE, ET AL.                  §

 MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF THE
            UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge,

 this matter having been referred to the Magistrate Judge pursuant to 28 U.S.C.

 § 636. On November 18, 2020, the report of the Magistrate Judge, (Dkt. #85), was

 entered containing proposed findings of fact and recommendations that Plaintiff

 James Jackson’s claims be dismissed without prejudice pursuant to Federal Rule of

 Civil Procedure 41. (Dkt. #85 at p. 3).
     .
        Having received the report of the United States Magistrate Judge, and no

 objections thereto having been timely filed, the Court determines that the Magistrate

 Judge’s report should be adopted.

       It is therefore ORDERED that Plaintiff James Jackson’s claims are

 DISMISSED WITHOUT PREJUDICE.

       All other relief not expressly granted is DENIED.

       The Clerk is directed to CLOSE this civil action.
        So ORDERED and SIGNED this 22nd day of December, 2020.




                                                  ____________________________________
                                                  SEAN D. JORDAN
                                                  UNITED STATES DISTRICT JUDGE
                                         -1-
